Citation Nr: 1139010	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-19 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for a ruptured left Achilles tendon, postoperative (claimed as acute ruptured Achilles tendon).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to June 1980, from April 2000 to November 2000, from January 2003 to July 2004, and from December 2007 to January 2009, with additional service in the Army Reserve/National Guard until his retirement in 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in which the RO, in pertinent part, granted service connection for a ruptured left Achilles tendon, postoperative (claimed as acute ruptured Achilles tendon), and assigned an initial noncompensable disability rating, effective January 16, 2007.  As the Veteran has disagreed with the initial rating assigned following the grant of service connection for his ruptured left Achilles tendon, the Board has characterized such claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing an initial rating claim from claim for increased rating for already service-connected disability).

In July 2009, the Veteran testified before the undersigned Acting Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims file and has been reviewed.

In a June 2011 statement from the Veteran, he raised a claim for service connection for a left knee injury sustained in Iraq in May 2008.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board has determined that further development of the Veteran's claim for an initial compensable rating is warranted.  

The Veteran's left ankle was examined by VA in February 2007.  Subsequent to that, in statements accompanying his January 2008 notice of disagreement and his May 2008 substantive appeal, the Veteran indicated that, the VA examination was flawed because he does have a lack of normal range of motion, pain associated with the use of the left Achilles tendon, weakness of the calf muscle, lack of endurance of the lower left leg and significant atrophy of the left calf muscle, all due to the left Achilles tendon rupture.  Recently, in June 2011, the Veteran submitted additional statements in support of his claim, along with photographs and a statement from his private physician.  In these statements, he noted that despite his best efforts at rehabilitation, his left Achilles tendon has never returned to normal after the initial injury in 2004.  He explained that he experiences moderate pain and discomfort every time after exercising.  He stated that there is pain and discomfort on a daily basis when he is engaged in normal life activities and routines.  He further stated that, since the initial recovery from the injury in 2004, there is visible and measurable atrophy of the left calf muscle, painful motion to the healed injury, significantly less movement and flexibility than normal, along with appreciable weakened movement and loss of strength of the left leg.

Given that the April 2007 rating decision was partially based on a finding that the Veteran had full range of motion of the left ankle with no evidence of painful motion or functional limitation and the fact that the Veteran is now essentially asserting that his left Achilles tendon disability has increased in severity since his last VA examination, a new VA examination is warranted in order to fully and fairly evaluate the Veteran's claim for entitlement to an initial compensable disability rating for his left Achilles tendon disability.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes). 

On remand, the Veteran should be asked to identify healthcare providers who have treated him for his left Achilles tendon disability since January 2007.  In addition, outstanding service and VA treatment records should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), the Department of the Army, and any other appropriate source to obtain any outstanding service treatment records for the Veteran, since July 2004.  VA should continue efforts to procure the relevant records relating to the appellant's Army Reserve/National Guard service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and/or responses received should be associated with the claims file.

2.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the West Haven, Connecticut VA Medical Center (VAMC), since February 15, 2007.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran identify healthcare providers who have treated him for his ruptured left Achilles tendon and may still have treatment records and ask him to provide authorization to enable VA to obtain all pertinent private medical records, to include from his primary care physician in the family practice of R. J. Haarlem in Voorburg, Netherlands.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completion of 1, 2 and 3 above, to the extent possible, schedule the Veteran for an appropriate VA examination to ascertain the extent and severity of his service-connected ruptured left Achilles tendon.  The entire claims file must be made available to the examiner designated to examine the appellant, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests (to include x-rays) and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

As regards to the left ankle, the examiner should perform range of motion testing (expressed in degrees) and indicate whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the degree at which pain begins.  In addition, after considering the Veteran's documented medical history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of other symptoms during flare-ups, if any, and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion and any affects on the Veteran's employability.  

The examiner should also provide an assessment as to whether the Veteran's overall range of left ankle motion is best characterized as slightly, moderately or markedly limited, as well as comment as to whether there is any ankylosis, malunion of the os calcis or astagalus, or astragalectomy.

The examiner must also report any associated muscular impairment, to include atrophy, attributable to the Veteran's service-connected ruptured left Achilles tendon.  If so, the examiner should identify the muscle group(s) involved and render an opinion with regard to each affected muscle group whether such impairment approximates, slight, moderate, moderately severe, or severe muscle impairment.  He or she should also comment as to the presence of any surgical scars; whether such scars or lesions are deep, superficial, nonlinear, unstable, or painful, and, the length of each scar or lesion and the total area of the body and exposed area affected; and whether there is any visible or palpable tissue loss.  Photographs of any scars discussed should be taken and associated with the claims file.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.  If any requested opinion cannot be given, the examiner should state the reason(s) why.  

5.  After completion of the above, and any additional notice or development deemed appropriate, readjudicate the Veteran's higher rating claim, to include consideration of referral for an extraschedular rating under 38 C.F.R. § 3.321(b) (2011).  VA should document its consideration of the assignment of staged ratings under the holdings in Fenderson, cited above, and Hart v. Mansfield, 21 Vet. App. 505 (2007), and of all appropriate diagnostic codes under 38 C.F.R. §§ 4.71a, 4.73, and 4.118, to include whether a separate rating for surgical scarring is warranted pursuant to Esteban v. Brown, 6 Vet. App. 259 (1994).  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case, and afford them an appropriate length of time in which to respond.  Then, if in order, return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


